In accordance with the opinion in Lowden et al. v. Excise Board of Pittsburg County, Okla. (Okla. Sup.) 40 P.2d 16, this cause is reversed and remanded, with directions to the Court of Tax Review to enter judgment in accordance with the stipulation as follows:
"It is stipulated and agreed that since this appeal was perfected the only question of law involved in this appeal has been settled by this Court in the opinion of this Court in School District No. 33, Choctaw County, Oklahoma, v. A. W. Trice et al., 168 Okla. 344, 32 P.2d 906, opinion filed February 16, 1934, and petition for rehearing later denied. It is agreed that the same question of law involved in that case is involved in the present case and that the decision in said cause is in favor of the contention of the plaintiff in error in the case at bar.
"It is therefore stipulated and agreed that there was error of the trial court in denying the relief sought by plaintiff in error as to the matters involved in this appeal, and that the judgment of the trial court should be reversed with directions that the tax levies involved in this appeal be fixed as contended for by the plaintiff in error herein."